TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                     444444444444444
                                     NO. 03-03-00677-CV
                                     444444444444444


                     Nouveau Entertainment, Inc., dba Axis, Appellant

                                               v.

                       Texas Alcoholic Beverage Commission, Appellee


44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. GN303806, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING
44444444444444444444444444444444444444444444444444444444444444444


                           MEMORANDUM OPINION


              Appellant Nouveau Entertainment and appellee Texas Alcoholic Beverage

Commission have reached an agreement resolving all issues related to this appeal and request

dismissal of this appeal. See Tex. R. App. P. 42.1(a).

              We grant the motion to dismiss the appeal.



                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: June 24, 2004